-internal revenue service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil m employer name n division name p division name q division name r division name s division name w number x number y dollars amount z dollars amount dear you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request you are operating an employer related scholarship program you will award grants only to applicants intending to pursue or to continue to pursue a full-time course of study at an educational_institution of higher learning that normally maintains a regular faculty and letter catalog number 58264e curriculum and normally has a regularly enrolled body of students in attendance at the place where its educational activities are regularly carried on the course of study must lead to credits toward a bachelor of arts degree or its equivalent no limitation is placed on the particular area of study pursued by a potential recipient of a grant so long as it leads to such credits toward a degree for a qualified academic program candidates for grants will be male and female high school seniors college undergraduates or others who intend to begin or continue a qualified academic program and who meet or have met minimum standards for admission to an institution conducting such a program except for grant renewals eligibility for a grant for a particular academic year will be limited to children by birth or legal adoption of a parent who has been employed on a full-time basis for at least one year and continues on the relevant date to be so employed by a department division or direct or indirect subsidiary of m that your board_of directors has specified to be included in the program at the time of the application_for a grant currently the departments divisions and or direct or indirect subsidiaries of m so included included divisions are n p q r s and to the extent not otherwise included therein the shared services and corporate functions departments of m in particular children of such full-time employees of included divisions of m are eligible without regard to i the length of employment of the parent in excess of one year or ii the position services or duties of the parent applicants are eligible without regard to sex race creed color national origin or sexual orientation individuals who are disqualified persons within the meaning of sec_4946 of the internal_revenue_code_of_1986 as amended the code with respect to you will not be eligible for grants an unsuccessful applicant for a grant may reapply in the following year so long as such individual would otherwise then be an eligible applicant a three-person selection committee chosen by you will choose recipients from the pool of applicants each of the three persons on the selection committee will be knowledgeable in the education field and will have the background and knowledge to properly evaluate the potential of the applicants will not and will never have been associated by employment or otherwise with m or any direct or indirect subsidiary will have no connection whatsoever with you except for his or her participation as a member of the selection committee and will not be in a position to derive directly or indirectly a private benefit if certain potential recipients are selected over others the selection committee will choose from among the eligible applicants based on the following criteria prior academic performance i ii performance on standardized examinations designed to measure ability and aptitude for higher education letter catalog number 58264e iii recommendations from teachers or other individuals not related to the applicant but in no event from employees of m or any direct or indirect subsidiary or other persons related to m or to any direct or indirect subsidiary and iv conclusions as to motivation and character drawn from information on the application form about the applicant’s extracurricular activities and employment experiences the selection committee also may choose to require an interview of an applicant each grant will be made directly to the educational_institution attended by the recipient to defray expenses of tuition and academic fees of the qualified academic program the purpose of the grant is to assist the recipient in obtaining an education in his individual capacity and solely for his personal benefit your board will determine the number of grants available for award each year and may limit the number available by included division commencing for the current academic year w grants will be made available of which x will be reserved for children of eligible employees of the r x will be reserved for children of the remaining included divisions and the balance will be awarded by the selection committee in its discretion to children of eligible employees in any of the included divisions subject_to the penultimate sentence of this paragraph the basic amount of each grant will be of the tuition and academic fees of the institution actually attended by the recipient during the academic years for which the grant is made and renewed however subject_to the penultimate sentence of this paragraph the amount of the grant will be of such tuition and academic fees if the compensation paid to the employee-parent during the calendar_year preceding the grant as reflected on the parent’s form_w-2 is less than a specified amount currently y dollars which may be changed by you each year in advance of the determinations of the selection committee notwithstanding the foregoing you have established a maximum grant of z dollars per academic year for children of eligible employees of the r and such maximum amount which the board may in its discretion increase or decrease shall also apply to all children of any eligible_employee first employed by an included division or any direct or indirect subsidiary the board will not decrease the maximum grant for a recipient after the grant has been awarded each grant is made for the next succeeding academic year only however each grant may be renewed for any following year in which the recipient is enrolled in a qualified academic program the renewal of a grant will depend only upon the maintenance of satisfactory academic performance by the recipient and will not depend on the continued employment of the recipient's parent by m or any direct or indirect subsidiary or within an included division furthermore the percentage and any maximum dollar amount of a renewal grant will be the same as that of the original grant the number of original grants to be awarded each year will not exceed the greater of i of the number of eligible applicants for grants and ii of the number of eligible children of employees of the included divisions of m without regard to the number of letter catalog number 58264e applications in any year in which you propose to rely on the test in order to award a number of original grants greater than of the number of eligible applicants a survey will be conducted by m to determine the number of eligible children who evidence intention to enroll in a qualified academic program in applying these tests renewals of grants awarded in prior years will not be considered in determining the maximum number of grants awarded in a current_year that is the number of applicants for renewals of grants will not be included in either the numerator number of grants awarded or the denominator number of eligible applicants of the fraction used in determining satisfaction of the or tests the selection committee may in its discretion reduce the number of grants awarded to a number less than the maximum as so computed the selection committee will forward its list of proposed recipients to you for verification of satisfaction of eligibility requirements the grants will be awarded by you in the order recommended by the selection committee any public announcement of the grants will be made either by the selection committee or by you you will make payment of the grant directly to the educational_institution attended by the recipient the institution will be instructed to credit the payment against tuition and academic fees owing by the recipient only upon a determination that the recipient is enrolled as a full-time degree_candidate in good standing at the institution you will arrange to receive at least annually a report of the recipient's courses taken if any and grades received if any in each academic period in the case of a recipient who is in an academic program for which grades are not given you will arrange to receive a brief progress report by a faculty advisor or other appropriate university official each recipient of a grant will be deemed to have waived any applicable privacy or other legal restriction on your ability to receive a report of the recipient’s courses taken if any grades received if any or progress report and the recipient shall upon your request execute any documentation required to permit you such access a recipient will be requested to ask an appropriate university official to send the above- mentioned reports to you the reports described above will be reviewed by one of your officers and retained in your files if such reports or other information indicates that a grant is not being used in furtherance of the educational_purposes for which the grant is made you will investigate generally by contacting both the recipient and the educational_institution involved while conducting your investigation you will withhold further payments to the extent possible until you have determined that no part of the grant has been used for improper purposes and that it appears likely that no part of the grant will be so used in the future if you determine that any part of the grant has been used for improper purposes you i will take all reasonable and appropriate steps either to recover or to ensure the restoration of any improperly diverted funds ii will withhold any further payments under such grant until you have received the recipient's assurances that future diversions will not occur letter catalog number 58264e and iii will require the recipient to take extraordinary precautions to prevent future diversions from occurring you will keep on file the following information i all information secured_by you or by the selection committee that is used in evaluating the qualification of potential recipients ii identification of applicants including any relationship of any applicant to you sufficient to make a determination as to whether the applicant is a disqualified_person with respect to you for purposes of the code iii specification of the amount and purpose of each grant and iv any follow-up information obtained by you about any recipient with respect to his or her continued eligibility to receive his or her grant and renewals thereof additional characteristics of the scholarship program the scholarship program will not be used by you or by m to recruit employees or to induce employees to continue their employment or otherwise to follow a course of action sought by m or any direct or indirect subsidiary a grant will not be terminated because of the termination of employment of the recipient's parent with m or of a direct or indirect subsidiary regardless of the reason of such termination of employment at the time each grant is awarded or renewed there will be no requirement condition or suggestion express or implied that any recipient or parent is or will be expected to render future employment services for you or m or any direct or indirect subsidiary or be available for such future employment the terms of each grant will not include any commitments understandings or obligations conditional or unconditional suggesting that the studies are undertaken by the recipients for the benefit of m or any direct or indirect subsidiary or you or have as their objective the accomplishment of any purpose of m or any direct or indirect subsidiary or you other than enabling the recipients to obtain an education in their individual capacities and solely for their personal benefit basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii letter catalog number 58264e revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year will not exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular e e e an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures do not differ significantly from those described in your original request letter catalog number 58264e e e e e e e this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we have sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58264e
